Citation Nr: 1034200	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-38 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for flat feet.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from June 1981 to February 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated September 2005 and March 
2006 issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St Petersburg, Florida.  In September 2005 the RO 
denied service connection for bilateral flatfoot deformities.  
The issue of entitlement to service connection for flatfeet was 
previously denied by VA notice letter in March 1983 because the 
Veteran failed to report for a scheduled examination.  Although 
the RO apparently reopened this claim in September 2005 and 
denied the claim on the merits, the Board must independently 
consider the question of whether new and material evidence has 
been received for the issue of service connection for flatfeet 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  In the March 2006 rating 
decision the RO denied service connection for neck injury and a 
TDIU.

In September 2006, the Veteran testified before a Decision Review 
Office at the RO.  A copy of the hearing transcript is associated 
with the claims folder and has been reviewed.  In July 2010, the 
Veteran submitted additional medical evidence directly to the 
Board, with a waiver of initial RO consideration of the evidence.  
This evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2009).

In an August 2007 statement the Veteran stated, "I am requesting 
that my issue of depression be considered as secondary to my 
service connected disabilities."  It appears the Veteran is 
raising a claim over which the Board does not have jurisdiction, 
as it has not been adjudicated by the RO.  Therefore, it is 
REFERRED to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim of entitlement to service connection for 
flatfeet, entitlement to service connection for residuals of a 
neck injury and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for flatfeet was denied by rating action 
in June 1983.  The Veteran did not appeal that determination.

2.  Evidence submitted since the June 1983 final determination 
relates to an unestablished fact necessary to substantiate the 
claim and raises a reasonable possibility of substantiating the 
claim for service connection for flatfeet.


CONCLUSIONS OF LAW

1.  The June 1983 rating action that denied service connection 
for flatfeet is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§ 3.104, 19.118, 19.153 (1982); currently 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  Evidence received since the June 1983 determination is new 
and material, and the Veteran's service connection claim for 
flatfeet is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2009).

Without deciding whether the notice and development requirements 
of VCAA have been satisfied with respect to the claim to reopen, 
it is the Board's conclusion that the VCAA does not preclude the 
Board from adjudicating this portion of the Veteran's claim.  
This is so because the Board is taking action favorable to the 
Veteran by reopening the claim of service connection for flatfeet 
and a decision at this point poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  New and Material Evidence

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009); see also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received evidence 
is "new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

In this case, the Veteran originally applied for service 
connection for falling arches of the feet in February 1983.  His 
claim was disallowed by rating action in March 1983 because he 
failed to report for a scheduled examination.  The Veteran 
responded that he could not make the examination and asked that 
it be rescheduled.  The examination was rescheduled and again the 
Veteran failed to report.  In a June 1983 rating action, the 
Veteran's claim for flatfeet was again denied for failure to 
report for a scheduled examination.  The Veteran did not appeal 
the June 1983 determination and it became final.  

The evidence of record at the time of the last final 
determination in June 1983 consisted of service treatment records 
and other service medical records to include reports of medical 
examination and history.  Report of Medical Examination dated in 
March 1981, for service entrance, shows a diagnosis of mild pes 
planus (not considered disabling).  A treatment record dated in 
November 1982 shows the Veteran was seen with complaints of 
painful flat feet.  It was noted that no medical entries were 
noted and that he was wearing tennis shoes without a valid 
profile.  The examiner at that time noted that he did not feel 
that the Veteran needed foot profiles.  On examination at the 
podiatry clinic that same month, the Veteran's assessment was 
overcompensated flatfeet varus with pes planus.  As noted, the 
June 1983 rating action is final based on the evidence then of 
record.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 3.104, 19.118, 
19.153 (1983); currently 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In July 2005, the Veteran submitted a claim for entitlement to 
service connection for flatfeet.  Pertinent evidence of record 
received since the June 1983 determination includes VA and 
private medical records.  In a January 2005 medical statement by 
a private physician at St. Joseph's Hospital, the physician 
noted, "Based on my review of the Veteran's service medical 
records, it is as likely as not that the foot and knee problems 
that he suffers are a direct result of when he was in the 
military service."  In March 2007 VA physician's assistant, 
stated in a letter that the Veteran has been her patient in 
primary care clinic since May 2005.  She opined that it is as 
likely as not that the Veteran's chronic foot pain secondary to 
pes planus was aggravated by his military service.

The Board finds this evidence is "new" in that it was not of 
record at the time of the June 1983 rating action, and it is 
material in that the new evidence relates to an unestablished 
fact necessary to substantiate the Veteran's claim, that is, 
medical opinions that the Veteran's flatfeet disorder is related 
to or aggravated by his period of active military service.  Thus, 
such evidence raises a reasonable possibility of substantiating 
the claim for service connection for flatfeet.  The Board 
presumes that this evidence is credible.  See Justus, 3 Vet. App. 
510.  Accordingly, the Veteran's claim of entitlement to service 
connection for flatfeet is reopened.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for flatfeet is reopened and 
the appeal is granted to that extent only.


REMAND

In considering the reopened claim of entitlement to service 
connection for flat feet the service connection claim for 
residuals of a neck disorder and a TDIU, the Board finds that a 
remand is necessary.  In an August 2005 VA examination report it 
was noted that the Veteran is unemployed and applying for 
Supplemental Security Income (SSI) from the Social Security 
Administration (SSA).  Records from SSA have not been associated 
with the claims folder and they should be obtained.  See 38 
U.S.C.A. § 5103A(b)(1) (West 2002); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The United States Court of 
Appeals for Veterans Claims (Court) has imposed a virtually 
absolute duty to obtain Social Security records.  Woods v. Gober, 
14 Vet. App. 214, 222 (2000); Baker v. West, 11 Vet. App. 163, 
169 (1998).
 
The Veteran contends that he is entitled to a TDIU.  He is 
currently service-connected for chronic lumbar strain, with 
osteoarthritis associated with degenerative joint disease (DJD) 
of the right knee at 40 percent disabling; DJD of the left knee 
associated with DJD of the right knee at 20 percent disabling; 
and DJD of the right knee at 10 percent disabling.  The combined 
evaluation for compensation is 60 percent from April 21, 2005.  

The Veteran indicated in his application for compensation based 
on unemployability that he last worked in 2004 for a trucking 
company that is no longer in business.  In an October 2005 
statement from VA certified physician assistant, it was noted 
that the Veteran was being treated for several chronic health 
conditions which prevent him from obtaining and maintaining 
regular employment.  It was further noted that the conditions 
include lupus, severe DJD of the cervical spine, lumbar spine and 
severe osteoarthritis/DJD of the knees.  VA has the duty to 
supplement the record by obtaining an examination which includes 
an opinion on what effect a Veteran's service-connected 
disabilities has on his ability to work.  See Friscia v. Brown, 7 
Vet. App. 294 (1994) (holding in the case of a claim for TDIU, 
that VA has a duty to obtain medical opinions as to 
employability).  In this case, there is no opinion of record 
regarding the Veteran's ability to retain or maintain any gainful 
employment that takes into account solely his service- connected 
disabilities.  As a result, a remand for an examination is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to obtain 
a complete copy of the Veteran's SSI claim from 
SSA, as well as, all associated medical records.  

2.  Thereafter, afford the Veteran a VA 
examination to obtain an opinion as to the 
impact of the service-connected 
disabilities on the Veteran's ability to 
work.  The Veteran's claims folder, to 
include a complete copy of this remand must 
be provided to the examiner(s) designated 
to examine the Veteran, and the examination 
report(s) should note review of the claims 
folder.  

The examiner(s) should estimate the degree 
of industrial impairment caused by the 
service-connected  disabilities (chronic 
lumbar strain, DJD of the knees) and 
whether they preclude employment consistent 
with the Veteran's high school education 
and occupational experience as a truck 
driver, without taking into account his age 
or any nonservice-connected disabilities.  
The examiner(s) should set forth a 
rationale for the conclusions reached.  

3.  Re-adjudicate the Veteran's claims for 
service connection for flatfeet and 
residuals of a neck injury and a TDIU.  
Consideration for referring the claim to 
the Director of Compensation and Pension 
for an opinion pursuant to 38 C.F.R. 
§ 4.16(b) should be done and should be 
reflected in the rating decision.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
as well as a summary of the evidence 
received since the issuance of the most 
recent SSOC.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board for appellate review. 

No action is required of the veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


